ORDER
PER CURIAM.
The appellants seek review of an order of the circuit court that rejected their constitutional challenges to section 626.988, Florida Statutes, which effectively prohibits financial institutions in this state from selling most forms of insurance. The appellants have filed a 49 page initial brief and the briefs of the two amici curiae aligned with appellants are 32 and 15 pages in length.
The two appellees and the amicus curiae aligned with them have moved this court for permission to file a combined answer brief and for leave for that brief to exceed the 50 page limitation of Rule 9.210(a)(5), Florida Rules of Appellate Procedure. We grant the motion and publish our order, taking this opportunity to commend to the appellate bar of this district the procedure employed by the movants. In cases involving multiple parties and/or amici this court is frequently presented with briefs that show little or no attempt at cooperation between counsel for the parties with similar interests. This results in additional work for the judges and staff of this court, and a less effective presentation of the legal arguments at issue. As movants point out, under the appellate rules they technically were entitled to serve separate answer and amicus briefs that could have totaled 150 pages. Instead, they have tendered a 62 page brief that attempts to rebut the arguments of appellants and their amici in a comprehensive and logical manner. Under these circumstances, and given the complexity of the issues presented, we find the request of appellees and their amicus to exceed the page limit to be justified.
MOTION GRANTED.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur.